Citation Nr: 0705422	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-24 684A	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to August 19, 2003, 
and a rating in excess of 70 percent after August 19, 2003.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for PTSD and assigned a 30 percent rating effective from 
August 12, 2002.  In a November 2003 rating decision the 
rating was increased to 50 percent effective from August 12, 
2002, and increased to 70 percent effective from August 19, 
2003, in May 2006.  The May 2006 decision also granted 
entitlement to a total disability rating based upon 
individual unemployability effective from August 19, 2003.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a claim for a 
higher rating when placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed, but not yet ultimately resolved), 
remains an "original claim" and is not a new claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations may 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates that since the date of his 
original claim on August 12, 2002, the veteran's service-
connected PTSD was manifested by a total occupational and 
social impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD effective from 
August 12, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in October 2002 and April 2004.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in May 
2006.  Further attempts to obtain additional evidence would 
be futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Court has held that global assessment of functioning 
(GAF) scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  GAF scores ranging between 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The nomenclature employed in the 
schedule is based upon the DSM-IV, which includes the GAF 
scale.  See 38 C.F.R. § 4.130.  

In this case, the veteran submitted his original claim for 
service connection for PTSD on August 12, 2002.  An April 
2000 Social Security Administration (SSA) decision found the 
veteran was disabled, including as a result of dysthymic, 
generalized anxiety, and pain disorders.  It was noted that a 
psychological evaluation found he had a poor ability to 
relate to co-workers, deal with the public in a work setting, 
interact with supervisors, deal with work stresses, behave in 
an emotionally stable manner, or relate predictably in social 
situations and consistently in an adequate or persistent 
level.  

VA treatment records dated in May 2000 noted a diagnosis of 
PTSD (by patient report) and a GAF score of 50.  A March 2000 
private psychological evaluation included various testing 
scales.  It was concluded by the examiner that the veteran 
while able to perform routine repetitive tasks, was not 
consistently able to interact with coworkers or to receive 
supervision, and was unlikely to improve in the next 12 
months.  The same examiner, after performing testing in 
February 2001, concluded that based upon clinical interview 
and psychological testing a diagnosis of PTSD was warranted.  
It was noted this disorder had a delayed onset which appeared 
to have emerged sometime after a prior evaluation in March 
2000 and that the veteran's ability to function appeared to 
have deteriorated.  VA records dated in August 2002 noted a 
diagnosis of PTSD and a GAF score of 65.  It was also noted 
the veteran was not a danger to his self or others at that 
time.

An initial VA PTSD examination in August 2003 noted the 
veteran had worked various jobs since service and that he was 
employed as a newspaper carrier for 17 years until he stopped 
working in 1997 due to severe back and neck pain.  It was 
noted the veteran reported symptoms of avoiding people, 
combat-related amnesia, restricted affect, foreshortened 
future, sleep problems, irritability, concentration 
hypervigilance, and exaggerated startle response.  The 
examiner found a diagnosis of PTSD was appropriate.  A GAF 
score of 50 was provided with a moderate to severe impairment 
in social and occupational functioning.  It was noted the 
veteran had no friends, was unable to socialize, had panic 
attacks, and had a flat affect.  

In statements in support of his claim for an increased rating 
the veteran asserted he was unable to work or even leave his 
home because of his violent temper.  He described incidents 
involving suicidal and homicidal ideation and recent legal 
problems.  

VA examination in September 2004 included diagnoses of PTSD 
and delusional disorder, not otherwise specified.  A GAF 
score of 45 was provided and it was noted the veteran had 
chronic PTSD symptoms, was socially withdrawn, was unable to 
work because of his PTSD, paranoia, and chronic pain.  His 
impairment in occupational functioning was severe and his 
social functioning was moderate to severe.  The examiner 
stated his PTSD accounted for the majority of his social and 
occupational dysfunction.  

In an April 2006 examination report it was noted that the 
veteran's claim file had been reviewed for an opinion as to 
which signs and symptoms of pathology were due to PTSD.  The 
examiner found that PTSD was the primary and most 
debilitating diagnosis.  The only symptoms not attributable 
to PTSD were delusions and hallucinations which did not 
appear to be significantly debilitating.  The examiner also 
noted that the medical reports of record were not indicative 
of any improvement in the veteran's disability.  It was noted 
that the veteran was considered to be a valid danger to 
himself and others, but that he was not imminently homicidal 
or suicidal at the time of the examination.  A GAF score of 
40 was provided.  The PTSD symptoms were found to be severely 
debilitating in numerous areas of the veteran's life.  

Based upon the evidence of record, the Board finds that since 
the date of his original claim on August 12, 2002, the 
veteran's service-connected PTSD was manifested by a total 
occupational and social impairment.  He is shown to be a 
persistent danger of hurting himself or others and to have an 
intermittent inability to perform activities of daily living 
because problems interacting with others.  Although his 
psychiatric problems were previously attributed to disorders 
other than PTSD, the opinions of recent medical examiners are 
persuasive that he is unemployable as a result of psychiatric 
symptoms attributable to his PTSD and that he has been for 
many years.  The overall evidence is not indicative of any 
identifiable period of sustained psychiatric improvement 
during the course of this appeal.  Therefore, an increased 
100 percent rating is warranted effective from the claim of 
the initial claim on August 12, 2002.


ORDER

Entitlement to 100 percent rating for PTSD effective from 
August 12, 2002, is granted, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


